Filed 8/20/20 P. v. Solis CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D076936

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. Nos. SCD283185,
                                                                      SCS309290, SCS306656,
 SCOTT SHERIDAN SOLIS,                                                SCE392324)

           Defendant and Appellant.


         APPEAL from a judgement of the Superior Court of San Diego County,
Carlos O. Armour, Judge. Affirmed.
         Arthur Martin, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         This appeal involves four different cases which were ultimately
resolved by plea agreements with a total stipulated sentence.
                            STATEMENT OF FACTS
      The guilty pleas in each case are as follows:
      1. Case No. SCS306656
      Solis pleaded guilty to one count of unlawful possession of ammunition

(Pen. Code,1 § 30305, subd. (a)(1)).
      2. Case No. SCE392324
      Solis pleaded guilty to assault with force likely to produce great bodily
injury (§ 245, subd. (a)(4)).
      3. Case No. SCS309290
      Solis pleaded guilty to one count of discharging a firearm in a grossly
negligent manner (§ 246.3, subd. (a)).
      4. Case No. SCD283185
      Solis pleaded guilty to battery with serious bodily injury (§ 245,
subd. (a)(4)). Solis also admitted an enhancement for personally inflicting
great bodily injury (§ 12022.7, subd. (a)). The parties stipulated to a total
term for all cases of six years eight months.
      The court sentenced Solis to a total term of six years eight months as
agreed in the plea bargain and ordered various fines, fees and assessments.
       Solis filed timely notices of appeal but did not obtain certificates of
probable cause. (§ 1237.5.)
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has been unable to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Solis the opportunity to
file his own brief on appeal, but he has not responded.



1     All further statutory references are to the Penal Code.
                                         2
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified two possible issues that were considered in
evaluating the potential merits of this appeal:
      1. Whether Solis was sentenced in accord with the plea agreements;
and
      2. Whether the custody credits were calculated correctly.
      We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Solis on this appeal.
                                 DISPOSITION
      The judgment is affirmed.



                                                                  HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




GUERRERO, J.




                                        3